Title: To Benjamin Franklin from Philip Mazzei, 24 May 1781
From: Mazzei, Philip
To: Franklin, Benjamin


Sir,
Florence, May 24th, 1781
I understood long time since that Your Excellency had recd. a letter for me from America, & had been so obliging as to tell Mr. Favi at Versailles, that you would take the trouble of sending it to him, in consequence of which he had given you his direction. Having heard nothing more of it as yet, I am apt to think that there must have been some misunderstanding, to clear which I hope you will excuse me for the liberty I take of addressing myself to you, as well as for the trouble I gave you with me preceding from Genoa the 19th. of August last by Mr. Celesia, whom I hope you found to be worth your acquaintance. Mr. Favi, who has succeeded his uncle Abbé Niccoli in the Tuscan Agency, lives a l’hotel de Mirabeau rue de Seine faub. St. Jermain, where I wish you would please to direct your commands for me, The honour of which I would receive with pleasure at any time, & do my best endeavours to execute them to your satisfaction. I would be extremely obliged to your Excellency for the favour of the last accounts of our american affairs, especially in the southern States; & I have the honour to be most respectfully, Sir, Your Excellency’s most Obedt. & most humble Servant
Philip Mazzei
His Excellency Dr. Ben. Franklin Minister Pleny: &c. at Passy
 
Notation: Write to Mazzei for a Vermicelli & Macaroni Maker.
